PER CURIAM:
Following a bench trial, appellant was found guilty of simple assault. Contrary to his first argument on appeal, the evidence was sufficient to support a finding beyond a reasonable doubt that he assaulted the victim, Lieutenant Wilkins of the Metropolitan Police Department. Appellant also contends, however, that the judge as trier of fact made no unambiguous finding that he had the intent, required for assault by our decisions, to use force against the officer. Because we agree that the judge’s oral finding of guilt leaves unclear whether appellant indeed had the requisite intent — rather than having struck the officer accidentally — we must remand the case for clarification by the judge and any supplemental findings as to intent which the judge deems necessary.
Evidence showed that as Lieutenant Wilkins tried to arrest appellant for a drug sale and place handcuffs on him, appellant resisted the arrest. Depending on which testimony was credited, appellant did so either by pushing, elbowing, and intentionally striking the officer or, instead, by “balling himself up,” “rolling onto his stomach,” and “flailing his elbows” to avoid the handcuffing. The prosecution argued that appellant was guilty under either scenario so long as he intended the act of flailing his arms, even if he did not mean to strike the officer. Appellant, by contrast, citing this court’s decision in Williams v. United States, 887 A.2d 1000 *991(D.C.2005), argued that he must at least have intended to use physical force against the officer and that if his contact with the victim was only the “accidental! ]” effect, id. at 1003, of his keeping his arms apart to prevent the handcuffing, he lacked the mens rea for assault.1
Our examination of the trial judge’s brief explanation for finding appellant guilty leaves us uncertain whether the judge resolved this disagreement. Appellant is correct that in Williams (also a bench trial) we rejected as a basis for conviction of assault a finding merely that the defendant had thrown a shoe in the direction of the victim — “intending] to throw the shoe,” id. at 1002 — without a finding also that he “meant to throw it at the complaining witness.” Id. at 1003. We therefore remanded the case for the judge to make an express finding whether the government had proven beyond a reasonable doubt that the defendant had “thrfown] the shoe with the intent to hit [the victim] with it.” Id. at 1004. In this case, similarly, it is not clear whether the judge deemed sufficient that appellant had accidentally made contact with the officer while squirming and attempting to keep his arms apart (“He was trying to move his arms apart.”) and avoid the cuffing, or instead found that appellant had intended to use force against the officer, if only to avoid the cuffing and not (as the judge said at another point) “trying to injure [him].” The judge’s ultimate and terse explanation for finding appellant guilty — “[The officer] was struck by the defendant. The defendant was flailing his elbows around trying to keep them apart so he wouldn’t be cuffed” — leaves too much uncertainty whether he applied an understanding of intent consistent with our decision in Williams.
Accordingly, as in Williams, we remand the case for the trial judge to clarify the intent he found exhibited by appellant’s actions, including any additional findings the judge believes necessary. If the judge finds that appellant, in struggling and flailing his arms about, intended to use force against the officer, then appellant’s “conviction and sentence may stand.” Williams, 887 A.2d at 1004. But if the judge finds that the striking of the victim was the accidental result of appellant’s merely trying to keep his arms apart and make his body unamenable to handcuffing, then he “must find [appellant] not guilty.” Id.

So ordered.


. On appeal appellant argues likewise that "[a]n accidental touching will not suffice to convict the defendant of simple assault” because, "[a]s the Supreme Court has stated, it is not natural 'to say that a person actively employs physical force against another person by accident.' ” (Br. for App. at 16) (quoting Leocal v. Ashcroft, 543 U.S. 1, 9, 125 S.Ct. 377, 160 L.Ed.2d 271 (2004)).